          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

CAMERON MIKKAIL ANDERSON
ADC #166210                                              PETITIONER

v.                     No. 5:19-cv-56-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                         RESPONDENT

                           JUDGMENT
     Anderson's petition is dismissed with prejudice.



                                                I
                                D .P. Marshall Jr.
                                United States District Judge
